Per Curiam.
The remark made by the judge who delivered the opinion- of the court, in the case of Feather’s Appeal, was a mere suggestion. The point was not considered by the court, as it was not necessarily involved in the determination of that case. We have since decided, after argument, in two cases, (Gest v. Hieskell, at the last term in Philadelphia, and a case at Pittsburgh,) that a discharge under the insolvent laws, does not prevent the statute of limitations from running against the creditor. The question must now be considered at rest.
Judgment reversed.